El Jhez Asociado Su. MacLeary,
emitió la opinión' del tri- ' bnnal.
Esta es una acción.entablada para reivindicar una parcela de terreno y para que se anulen ciertos documentos que en ella se describen y para obtener daños y perjuicios y para que se conceda el remedio general.
Se declararon con lugar excepciones a la demanda y ense-guida se dictó sentencia a favor de los demandados, con las costas. Como el caso se resolvió sobre la excepción previa, se hace necesario un examen de las alegaciones, las que serán ex-puestas extensamente. La demanda dice así:
“Comparecen ahora ante esta Hon. Corte los demandantes arriba nombrados, por medio de su abogado que suscribe, y haciendo uso del derecho que se les ha conferido presentan esta demanda enmendada contra los demandados que arriba se indican y como causa de acción exponen los siguientes he-chos :
“1. Que los demandantes constituyen la Sucesión de Don Manuel Sosa Gil en la siguiente forma: Los cuatro primeros son sus hijos legítimos; los cuatro siguientes y Faustino Sosa son hijos de Fernando Sosa quien a su vez lo era de Don Manuel Sosa Gil; José, Elisa, y Carmen Baquero y Sosa son hijos de Segunda, quien era hija del referido Fernando Sosa; los cinco hermanos Araujo y Sosa son hijos de Emilia Sosa, que era hija de Manuel Sosa Gil, y Bruno y Evangelista son hijos de José Encarnación Sosa, hijo éste del causante común Don Manuel Sosa Gil. •
“II. Que Don Manuel Sosa Gil era único y legítimo dueño de la siguiente finca:
“ ‘Rústica: Estancia radicada en el barrio de Canovanillas de Trujillo bajo, boy de la jurisdicción de la Carolina, compuesta de ciento setenta cuerdas de terreno, equivalentes a 66 hectáreas, 81 áreas y 66 centiáreas, colindante por el norte con el Río Grande de Loíza; por el *1085sur con tierras de la Sucesión de Francisco Barreto; por el este con las de Josefa Cabrera y Lorenzo Bablot, y por el oeste con terrenos de Epifanio Vizcarrondo. ”
“Cuya finca fue inscrita a su favor en el registro de la propiedad de esta ciudad.
“III. Que por escritura de 24 de febrero de 18.95, otorga-da ante el Notario Don Leandro Lara, Don Manuel Sosa Gil vendió a Don Ignacio Arzuaga Izaguirre la finca antes des-crita por el precio de dos mil dollars.
“IV. Que por mutuo acuerdo de los otorgantes quedó esta venta ineficaz y sin valor alguno, habiéndolo así reconocido el mismo Don Ignacio Arzuaga en'su testamento otorgado el veinte y cuatro de mayó de 1895 ante el Notario Don Leandro Lara y Tomé, en el que, entre otras disposiciones hizo constar que aunque figuraban a. su' nombre dos fincas rústicas que describe, una denominada Sagrario y otra Canóvanillas, sien-do ésta la misma que se lia descrito anteriormente en esta de-manda, esas dos fincas no le pertenecían, por lo que ordenó a sus albaceas testamentarios que al ocurrir su fallecimiento, sin él no haberlo hecho antes, otorgasen escrituras de venta de dichas dos fincas a favor de'Don Juan Cabeza Barroso y de Manuel Sosa Gil, o de sus legítimos representantes res-pectivamente, cuyo precio confesó el testador tener recibido de ambos interesados, debiendo ser así reconocido al otor-garse las correspondientes escrituras.
. ' “V. Que por escritura de trece de mayo de 1897, Don Pedro Arzuaga como apoderado de Don Ignacio Arzuaga Iza-guirre, vendió a Don Juan Cabeza Barroso la estancia deno-minada Sagrario, confesando que el precio de la venta lo te-nía recibido con anterioridad su poderdante.
“La otra finca denominada Canóvanillas corrió muy dis-tinta .suerte^ siendo objeto de este pleito.
“VI. Que Don Manuel Sosa Gil falleció en 23 de febrero de 1897 bajo disposición testamentaria otorgada el día 13 de abril de 1896 ante Don Leandro Lara, en cuyo testamento-nombró albacea en primer lugar a Don Ignacio Arzuaga y en *1086segundo término a Don Francisco Yeregui, ambos demanda-dos en este pleito.
“VII. Que en 15 de marzo .de 1897 el albacea Francisco Yeregui procedió en unión de algunos de los herederos del Señor Sosa Gril a practicar la división de los bienes relictos al fallecimiento dé aquél, omitiéndose en el inventario la finca antes descrita y expresándose que el Sr. Sosa Gil no tenía otros bienes, a pesar de que el albacea Yeregui sabía perfecta-mente que era también dueño de la referida finca de la que sólo faltaba el otorgamiento de la correspondiente escritura.
“VIII. Que los herederos de Don Manuel Sosa no tuvie-ron conocimiento de la declaración hecha por Don Ignacio Arzuaga en su testamento, por lo.que creyeron de buena fe las engañosas manifestaciones hechas, por el albacea Francisco Yeregui en la escritura particional,, pero tan pronto tuvieron conocimiento los demandantes de la verdad de los hechos, a mediados del año 1904, reclamaron enseguida a los demanda-dos la devolución de lo que legítimamente les corresponde, sin haberlo podido obtener. .
“IX. Que en 24 de abril de mil ochocientos noventa y siete Don Pedro Arzuaga en su carácter de apoderado de Don Ignacio Arzuaga y por escritura ante el notario Don Leandro Lara voluntaria y maliciosamente y apartándose de las ins-trucciones que tenía recibidas de su poderdante, vendió al demandado Francisco Yeregui, quien continuaba aún en el ejercicio del albaceazgo de los bienes de Don Manuel Sosa Gil, siendo además empleado de Don Ignacio Arzuaga, la finca anteriormente descrita, haciendo figurar en la escritura el precio de dos mil pesos que el apoderado dijo había recibido con anterioridad a dicho acto.
“X. Que algún tiempo después de haber adquirido Don Francisco Yeregui en la forma antes indicada, la finca que hoy reclaman los demandantes, por escritura ante Don Mauricio Guerra, la traspasó a su concubina Doña Victoria Bolker, ha-ciéndose constar en dicho documento que el traspaso se verifi-*1087caba por la suma de diez mil pesos que confesó recibidos el Sr. Yeregui.
“XI. Que en las ventas otorgadas por Pedro Arzuaga a favor de Yeregui y por éste a favor de Victoria Bolker no medió precio alguno, pues aunque en las escrituras se ha he-cho figurar una cantidad de dinero como precio de la venta, ninguno de los dos compradores entregó cantidad alguna al vendedor, siendo dichas ventas ficticias, a título gratuito y con el único objeto de perjudicar a los demandantes, impi-diéndoles o dificultándoles reclamar su propiedad. Victoria Bolker no tenía ni tiene oficio ni profesión alguna, careciendo por completo de recursos.
“XII. Que Pedro Arzuaga tenía instrucciones terminan-tes de su poderdante Don Ignacio Arzuaga para traspasar a Don Manuel Sosa Gil la finca anteriormente descrita, cuyo precio había recibido ya desde mucho antes, .y dicho apode-rado, apartándose por completo de las instrucciones recibidas y obrando de su cuenta y riesgo, verificó las operaciones antes indicadas con notorio perjuicio del verdadero dueño de la finca que había pagado a Don Ignacio Arzuaga el total valor de la misma.
“XIII. Que todos los demandantes tenían perfecto conoci-miento de que la finca, objeto de este litigio, era de la Suce-sión Sosa Gil y no de Ignacio Arzuaga, y que al verificar las operaciones antes indicadas obraban a ciencia y conciencia de que hacían mal, para privar a los demandantes de sus legíti-mos derechos.
“XIV. Por información y creencia alegan los demandan-tes que Don Pedro Arzuaga y Don Francisco Yeregui disfru-tan en la actualidad de la finca, objeto de esta reclamación, la que aparece a favor de Victoria Bolker, explotándola a su antojo bien en sus nombres particulares o formando una so-ciedad, reteniendo para sí todos sus productos y utilidades sin que hayan tenido que desembolsar cantidad alguna por ella, pues la adquieron por el fácil procedimiento a que se contraen los apartados anteriores.
*1088“XV. Que los demandantes estiman el valor de la finca que ilegalmente les lian quitado los demandados, en la suma de quince mil dollars y los productos de la misma a contar des-de la fecha de la escritura de partición o sea el 15 de marzo-de 18,97 hasta la interposición de la demanda, en veinte y dos. mil quinientos dollars.
En mérito de todo lo expuesto á esa. Hon. Corte suplican se sirva dictar sentencia a su favor y en contra de los deman-dados, conteniendo los siguientes pronunciamientos:
Primero.' Que los demandantes son dueños de la finca antes descrita por haber rescindido la escritura de venta dé 24 de febrero de 1895, sus otorgantes Manuel Sosa e Ignacio-Arzuaga.
Segundo. Que es nula la manifestación hecha' en la escri-tura de partición de no existir otros bienes, por obedecer a -un error de hechos- y engaño manifiesto.
Tercero.' Que son nulas las escrituras de 24 de abril de-1897 y 29 de enero de 1899 por ser simuladas y otorgadas con el único fin de privar a los demandantes ‘de su finca.
Cuarto. Que como consecuencia de los anteriores pronun-ciamientos, se ordene la cancelación de las inscripciones que ■ produjeron las'referidas escrituras.
Quinto. Que sé condene a los demandados a entregar a los-demandantes la descrita finca y sus productos o que en su de-fecto se les condene a pagar a los demandantes la suma de treinta y siete mil quinientos dollars por el valor de la finca, y sus productos, e indemnización de daños y perjuicios.
“Y por último los démandantes suplican a la corte se sir-va concederles el remedio general de que el caso sea susceptible por su naturaleza y proceda en justicia. ’ ’
Los demandados Pedro Arzuaga y Victoria Bolker excep- ■ cionaron la demanda en los términos siguientes :•
“Comparecen ahora ante la corte, los demandados Pedro Arzuaga Beraza y Victoria Bolker en el pleito arriba expre-sado por medio de sus abogados que suscriben y excepcionan. la demanda pór los motivos siguientes a saber:
*1089“Primero. Bajo el fundamento de indebida acumulación de parte demandada en cnanto á Pedro Arzuaga Beraza que ba sido impropiamente incluido en la demanda.
“En el presente pleito se demanda a Ignacio Arzuaga bajo las alegaciones (a) de liaber declarado en su testamento que la finca en litigio pertenecía a Manuel Sosa Gil, (Párrafo IY), y (6) de haber comunicado instrucciones terminantes a su apoderado Pedro Arzuaga Beraza para que efectuase el tras-paso de dicha finca al Sosa por precio que ya tenía recibido anteriormente.
“Siendo esto así, es Arzuaga Izaguirre, por los términos de su testamento y por las admisiones que encierran las ins-trucciones dadas a su apoderado, la única persona obligada a efectuar el traspaso de finca qrie ordenó al apoderado, y en caso de que tal traspaso no fuere posible hoy, a indemnizar los perjuicios que haya determinado el incumplimiento de tal mandato por parte del apoderado', el que será responsable para con el mandante de tal incumplimiento, pero nunca con terceras personas cual son los demandantes, no obligados a él por vínculo ni relación jurídica de ningún género.
“Segundo. Bajo el fundamento de que tal demanda no aduce hechos bastantes para determinar una causa de acción contra Pedro Arzuaga por haber actuado éste con el carácter de apoderado de Ignacio Arzuaga y resultar su personalidad de mandatario, fundida en la del mandante para todos los efectos del contrato en relación con terceras personas.
“Por lo expuesto los demandantes suplican a la corte sos-tenga las excepciones previas que por la presente formulan.”
Se deduce del récord que Ignacio Arzuaga vive en España, pero no consta donde reside Francisco Yeregui.' Parece que fueron citados por medio de edictos, pero que no comparecie-ran en la fecha de la vista.
El juez de la corte de distrito emitió la siguiente:
“Opinión sobre excepciones previas a la demanda enmen-dada.
“Según la demanda, Don Manuel Sosa Gil, el causante de *1090los demandantes en el año 1895 vendió nna finca a Don Igna ció Arzuaga Izaguirre. En el propio año. 1895, Don Ignacio otorgó sn testamento, declarando que la finca no era verda-' deramente de él, y ordenando a sus albaceas en el caso de sn muerte, si no hubiera traspasado antes la finca a Don Manuel o a sus herederos, que hicieran tal traspaso.
“En 1897, Don Pedro Arzuaga como apoderado de Don Ignacio, vendió a Don Francisco Yeregui, quien más tarde la vendió a Doña Victoria Bolker. Estos cuatro individuos, Don Ignacio y Don Pedro Arzuaga, Don Francisco' Yeregui y Doña Victoria Bolker, son los demandados en esta acción. Don Ignacio, según parece, vive en España.
“Por parte de Don Pedro Arzuaga y Doña Victoria Bol-ker, se há presentado la excepción previa de que la demanda enmendada no aduce hechos suficientes para constituir una causa de acción.
“‘La corte sigue en la misma opinión expresada en su de-cisión de 4 de enero de 1910, y la demanda enmendada presen-tada en febrero de 1910 no aduce ningún hecho para cambiar o modificar tal opinión de la corte.
“Don Ignacio si ha procedido injustamente para con Don Manuel Sosa Gril y sus herederos, tiene la oportunidad de re-compensarlo. Don Pedro es su apoderado. El testamento de Don Ignacio y las instrucciones a sus albaceas incluida en tal testamento, no entran en vigor hasta la muerte de Don Ignacio.
“Se elimina de la demanda enmendada en su alegación las palabras ‘ su concubina. ’ El estado de cosas que tales pa-labras indican puede ser materia de prueba; la alegación no , es necesario que conste en la demanda.
“Se declara con lugar la excepción previa en cuanto a los demandados Don Pedro Arzuaga y Doña Victoria Bolker, con costas a los demandantes.”
Posteriormente la corte dictó la siguiente:
*1091“SENTENCIA.
“Poe cuanto, el dia veinte y cuatro de marzo de mil nove-cientos once y por los fundamentos de la opinión escrita que aparece unida a los autos, la corte dictó una resolución en este caso, declarando con lugar la excepción previa en cnanto a los demandados Don Pedro Arzuaga y Doña Victoria Bolker, con costas a los demandantes.
“Por cuanto, el día veinte y nueve del mismo mes y año el abogado de los demandantes Sr. Benedicto, presentó una moción a la corte solicitando se dictase una sentencia defini-tiva en este caso para que fuera debidamente registrada.
“Por tanto, la corte accede a lo solicitado- y resuelve de-clarar como por la presente declara como una sentencia defini-tiva la resolución de las excepciones previas dictada en esté caso el día veinte y cuatro de marzo de mil novecientos once, debiendo el secretario registrarla en el libro destinado a ese efecto.
“Pronunciada en cámara el día veinte y nueve de marzo de mil novecientos once, e inscrita nunc-pro-tunc boy 19 de mayo de 1911, por no haberlo hecho en su oportunidad.”
, De lo que precede se ve que las excepciones a la demanda sobre las que versó l’a decisión del caso, se basaron en dos fun-damentos distintos: primero, indebida acumulación de partes; y segundo, insuficiente exposición de hechos.
Los demandados alegan que Pedro Arzuaga ha sido im-propiamente incluido como demandado en el presente caso, puesto que sólo actuaba copio apoderado de Ignacio Arzuaga; siendo éste la única persona obligada a efectuar el traspaso de la finca a los demandantes, y, de no hacerlo así, a indemni-zarles por los perjuicios causados por su falta de cumpli-miento en este particular. Los demandados no parecen haber comprendido todo el'objeto de la demanda que claramente se desprende de su texto y particularmente de la súplica elabo-rada con que termina. No es ésta una acción para obligar a ninguno de los demandados a que haga el traspaso de la finca *1092en litigio a los demandantes o para qne se les indemnice por incumplimiento en efectuarlo. Pero es una acción de reivin-dicación de la finca, solicitando la cancelación de las escrituras de venta otorgadas por algunos de los demandados entre sí, fundándose en que no medió precio alguno, siendo fraudulen-tas, con infracción de los derechos de los demandantes y en menoscabo de sus intereses, y para que se cancelen las inscrip-ciones de dichos documentos y se declare nula la manifesta-ción hecha en la escritura de partición, la que se alega haber sido hecha obedeciendo a ignorancia de los hechos, producida por engaños cometidos por dos de los demandados contra los demandantes; siendo también el propósito de la acción reco-brar el valor de los productos-y utilidades de la finca, y, en caso de que no fuera posible restituir a los demandantes de la finca, el valor de ésta, ascendiendo todo, en conjunto a la can-tidad de $37,500. No se ha hecho objeción alguna a la de-manda con motivo de existir multiplicidad de acciones, y este punto no requiere por lo tanto nuestra consideración.
Adoptando el concepto restringido antes indicado del ob-jeto de esta acción, los demandados, en apoyo de su proposi-ción, citan el artículo 1627 del Código Civil de Puerto Pico y los comentarios de Scaevola sobre el artículo correspondiente (X725) del Código Civil Español. Este artículo del Código-no tiene aplicación al caso que nos ocupa, como puede verse fácilmente de un simple examen del mismo, puesto que los-demandantes no son los individuos con quienes el apoderado, Pedro Arzuaga, hizo el contrato y no están tratando de ha-cerle responsable para con ellos fundándose en dicho artículo. Siendo así, la muy lógica y luminosa discusión de Scaevola. en la página 531 del tomo 20 de su obra, no puede aplicarse a la consideración de las cuestiones que aquí se presentan.
Esta es una demanda sobre reivindicación de inmueble y nulidad de escrituras, solicitándose la cancelación de ciertas, inscripciones en el registro de la propiedad. Por este motivo-es indispensable incluir como demandados a todas aquellas p'ersonas que interdi r,ieron en el otorgamiento de los docu-*1093mentos cuya nulidad se pide, que son las mismas a cuyo favor se practicaron las inscripciones que se trata de cancelar, por lo que es preciso, para obtener dichas cancelaciones, que sean oídas y vencidas en juicio.
En la demanda se solicita además que si no es posible la devolución del inmueble a sus legítimos dueños, se condene a los demandados a pagar a los demandantes el valor de la propiedad y además una cantidad qne se alega en la demanda ser productos y utilidades de la finca durante el tiempo que sus legítimos dueños fian sido privados de ella.
La alegación de qne el apoderado desobedeció las instruc-ciones de su mandante y que fia sido considerada tan impor-tante por los demandados, se fia becbo solamente como intro-ducción o como preliminar a la reclamación de los deman-dantes de qne se les babía privado fraudulentamente de su finca por los referidos demandados, incluyendo los dos que presentaron las excepciones previas.
De la demanda se desprende, y después de considerar la excepción previa bay que admitirlo como cierto, que el apo-derado, Pedro Arzuaga, voluntaria y maliciosamente, y con el objeto de beneficiarse en- perjuicio de los demandantes, bizo todo lo contrario de las instrucciones que babía recibido de su poderdante, simnló escrituras de compra venta, y vino por fin a quedarse con la finca y con sus utilidades y pro-ductos, la que debió baber traspasado a los demandantes:
Es un principio de ley bien establecido y que es bien casi universal, que toda persona que por medio de fraude, culpa o negligencia, causa daño a otro, está obligada a reparar el daño causado. (Art. 1803 del Código Civil.)
Las autoridades americanas que se expresan en el mismo sentido son tan numerosas que es difícil escoger de entre ellas; sin embargo, citaremos algunas: 1 Sutherland on Damages, secciones 1-2 et seq.; Milwaukee, etc., R. R. Co. v. Arms, 91 U. S., 492; Smith v. Sherwood, 2 Tx., 462; Bartholomew v. Bentley, 15 Ohio, 649; 45 Am. Dec., 596; First Baptist Church v. S. & T. R. R. Co., 5 Barb. N. Y., 79.
*1094De aquí se desprende que cuando ha habido culpa o negli-gencia de parte del apoderado, como sucede en el presente caso, admitiendo las alegaciones de la demanda como ciertas, dicho apoderado es el llamado a responder de los daños que haya causado; y en este sentido .no sólo puede incluirse como demandado, sino que es parte indispensable en este pleito para que pueda éste resolverse justamente, y se haga completa justicia.
Es verdad, según se expresa el juez sentenciador, que el testamento de Ignacio Arzuaga y las instrucciones contenidas en tal testamento no entran en vigor hasta que ocurra su falle-cimiento. Pero no debe pasarse por alto el hecho de que para los fines de esta excepción deben admitirse como ciertas las alegaciones de la demanda, y en ella se alega :
“XII. Que Pedro Arzuaga tenía instrucciones terminan-tes de su poderdante Don Ignacio Arzuaga para traspasar a Don Manuel Sosa Gil la finca anteriormente descrita, cuyo precio había recibido ya desde mucho antes, y dicho apode-rado, apartándose por completo de las instrucciones recibidas y obrando de su cuenta y riesgo verificó las operaciones antes indicadas con notorio perjuicio del verdadero dueño de la finca que había pagado a Don Ignacio Arzuaga el total valor de la misma.”
No se hace mención en esta alegación del testamento de Ignacio Arzuaga y puede suceder, y así puede presumirse, por las manifestaciones contenidas en la demanda, que estas instrucciones le fueron dadas por el poderdante a su apode-rado ya verbalmente ya por medio de cualquier otro docu-mento que no fuera' el testamento, el cual contenía instruc-ciones solamente para los albaceas encargados de hacer cum-plir el testamento de Ignacio Arzuaga, y no para su apo-derado.
El tribunal sentenciador dice además en su opinión que si Ignacio Arzuaga ha procedido injustamente para con los de-mandantes, puede en cualquier momento recompensarles por ello. Esto es cierto, pero no lo ha hecho, por lo que! se des-*1095prende del récord, y el objeto de esta acción es el obtener tal desagravio. Por lo tanto, nos parece, -al menos por lo qne respecta al primer pnnto en las excepciones presentadas contra la demanda, qne el tribunal sentenciador careció de sufi-cientes razones para declarar con lugar la excepción previa.
En cuanto al segundo fundamento en qne se basa la ex-cepción previa, a saber: qne la demanda no aduce hechos suficientes para constituir una cansa de acción, vamos a exa-minarla bajo un punto de vista 'algo diferente al adoptado por los apelados. Las alegaciones de la demanda pueden extractarse en la fbrma siguiente:
Los demandantes que constituían la sucesión de Manuel Sosa Gil, y en una acción contra los demandados, alegan que Manuel Sosa Gil era el único dueño legítimo de cierta pro-piedad rural que se describe, inscrita a su favor el 24 de febrero de 1895. Esta propiedad fué vendida a Ignacio Ar-zuaga Izaguirre en $2,000. Por convenio mutuo se declaró nula esta venta y este hecho fué consignado por el mismo Ignacio Arzuaga en su testamento otorgado el 24 de mayo de 1895, en el cual ordenaba a sus albaceus que otorgaran a su fallecimiento, si él antes no lo hiciera, escritura de venta de dicha finca a favor de Manuel Sosa Gil, de quien se había reci-bido el precio de la venta, debiéndose consignar así en la es-critura. El objeto de este pleito lo forma la dicha finca mencionada en el'testamento de Arzuaga y llamada Canova-nillas. Manuel Sosa Gil murió el 23 de febrero de 1899, habiendo nombrado como albaceas en primer lugar a Ignacio Arzuaga, y en segundo lugar a Francisco Teregui. El 15 de marzo de 1897, Francisco- Yeregui en su capacidad de albacea procedió en unión de algunos de los herederos de Sosa a hacer la división de los bienes que dejó éste, sin hacer mención de la finca mencionada y manifestando,que Sosa Gil no poseía otros bienes. En 1904, habiendo llegado a conoci-miento de los herederos de Manuel Sosa Gil la manifestación hecha por Ignacio Arzuaga en su testamento, reclamaron aquéllos a los demandados la devolución de la otra'finca, mas *1096sin resultado alguno. El 24 de abril de 1897, Pedro Arzuaga, como apoderado de Ignacio Arzuaga, vendió a Francisco Yeregui la finca descrita, en $2,000, que manifestó él liaber recibido anteriormente. Algún tiempo después Francisco Yeregui otorgó una escritura de venta de dicha finca a favor de Victoria Bolker consignando como precio de venta $10,000, y acusando recibo por dicha cantidad.
Que las ventas hechas por Pedro Arzuaga a Yeregui y por éste a favor de Victoria Bolker fueron simuladas y fraudu-lentas, sin mediar precio alguno y hechas con el solo propó-sito de perjudicar a los demandantes. Pedro Arzuaga había recibido instrucciones terminantes de su poderdante de tras-pasar -la finca descrita a Manuel Sosa Gil, cuyo precio de venta había recibido, con perjuicio evidente del verdadero dueño de la finca. Todos los demandados tuvieron conoci-miento del hecho de que la finca pertenecía a la sucesión de Sosa Gil y no a Ignacio Arzuaga, habiendo ellos realizado las transacciones mencionadas con el objeto de privar a los de-mandantes de sus legítimos derechos. Los demandantes ale-gan que Pedro Arzuaga y Francisco Yeregui están ahora en posesión y disfrute de la finca, de la cual aparece como dueña Victoria Bolker, reteniendo para sí sus productos y utili-dades. El valor de la finca que se les ha quitado es de $15,000 y el de los productos de la misma, $22,500.
Indudablemente que estas alegaciones aducen una causa de acción y esto es todo lo que hay que resolver por ahora respecto a esta fase del caso.
Los argumentos y autoridades presentadas por los ape-lados en apoyo de su segunda excepción están todos basados en las mismas proposiciones que se adujeron en la discusión de la indebida acumulación de partes; y se ha hecho de-pender la segunda excepción de la primera, de modo que ha-biéndose destruido el fundamento de la primera, la segunda tiene que caer con ella. Pedro Arzuaga ha sido demandado individualmente y nó tínicamente como apoderado de Ignacio Arzuaga. Ninguna de las autoridades tomadas por el abo-*1097gado de los apelados del tomo 31 de Cye. tiene aplicación a la cuestión de la suficiencia de las alegaciones en la solicitud para constituir una causa-de acción, excepto si se consideran en relación con la solidez de la doctrina alegada con refe-rencia a la* indebida acumulación del apoderado como parte propia en este pleito, o al menos teniendo en cuenta la solidez de la referida doctrina.
Por consiguiente, consideradas bajo el debido punto de vista, según nos parece a nosotros, las excepciones presen-tadas por los demandados, Pedro Arzuaga y Victoria Bolker a la demanda, no estuvieron bien fundamentadas y no de-bieron haberse declarado con lugar. Por las razones con-signadas debe revocarse la sentencia dictada en el presente caso por la corte inferior y devolverse la causa al tribunal sentenciador con instrucciones dé desestimar las excepciones previas y de proseguir con el pleito según lo requiera la ley.

Revolcada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro y Aldrey.